724 N.W.2d 473 (2006)
Kimberly SQUIER, Personal Representative of the Estate of Alexander Squier, Brandy Squier, Joshua Squier, and Brice Wernette, Plaintiffs-Appellants,
v.
CITY OF BIG RAPIDS, Timothy J. Vogel, and Larry Staffen, Defendants-Appellees, and
Orchard Place Estate Trust, Donald L. Trites, and Lawrence Morningstar, Defendants.
Docket No. 131692, COA No. 259387.
Supreme Court of Michigan.
December 13, 2006.
*474 On order of the Court, the application for leave to appeal the June 13, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.